  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA               )
                                       )   CRIMINAL ACTION NO.
       v.                              )      2:18cr243-MHT
                                       )          (WO)
ROBERT REYNOLDS, JR.                   )

                       OPINION AND ORDER

      For the reasons set forth below, defendant Robert

Reynolds, Jr.’s motion to continue trial will be granted

and his jury selection and trial, now set for February

11,   2019,    will   be   continued   pursuant   to   18   U.S.C.

§ 3161(h)(7).

      While the granting of a continuance is left to the

discretion of the trial judge, see United States v.

Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the court

is limited by the requirements of the Speedy Trial Act,

18 U.S.C. § 3161.      The Act provides in part:

            “In any case in which a plea of not
            guilty is entered, the trial of a
            defendant charged in an information or
            indictment with the commission of an
            offense shall commence within seventy
           days from the filing date (and making
           public)   of    the   information   or
           indictment, or from the date the
           defendant   has   appeared   before  a
           judicial officer of the court in which
           such charge is pending, whichever date
           last occurs.”

§ 3161(c)(1).       The Act excludes from the 70-day period

any continuance based on “findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial.”          § 3161(h)(7)(A).             In   granting      such   a

continuance, the court may consider, among other factors,

whether    the    failure   to   grant    the      continuance    “would

result in a miscarriage of justice,” § 3161(h)(7)(B)(i),

or “would deny counsel for the defendant ... reasonable

time necessary for effective preparation, taking into

account      the       exercise          of        due       diligence.”

§ 3161(h)(7)(B)(iv).

    The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and Reynolds in a speedy trial.

Reynolds    needs    more   time    to    finalize       a   “settlement



                                   2
agreement”    he   says   he   has    with    the     government--in

particular, because there are state cases against him as

well.   The government does not oppose a continuance.              The

court concludes that a continuance is warranted to enable

Reynolds and his counsel to have sufficient time to

resolve this case.

                                    ***

    Accordingly, it is ORDERED that:

    (1) Defendant     Robert    Reynolds,       Jr.’s    motion     to

continue (doc. no. 242) is granted.

    (2) The    jury   selection      and     trial,    now   set   for

February 11, 2019, are reset for March 13, 2019, at

10:00 a.m., in Courtroom 2FMJ of the Frank M. Johnson Jr.

United States Courthouse Complex, One Church Street,

Montgomery, Alabama.

    DONE, this the 5th day of February, 2019.

                                  /s/ Myron H. Thompson____
                               UNITED STATES DISTRICT JUDGE




                                3
